United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1334
Issued: October 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 19, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated October 18, 2006 finding that she had not
established a condition causally related to her federal employment. She also filed a timely
appeal from the Office’s January 22, 2007 nonmerit decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merit and nonmerit issues of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof in establishing that she
developed a torn left rotator cuff as a result of her employment duties; and (2) whether the Office
properly denied appellant’s request for reconsideration in accordance with 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 11, 2004 appellant, then a 40-year-old flat sorter machine clerk, filed an
occupational disease claim alleging that she had developed a torn left rotator cuff due to her job
duties. She attributed her condition to constantly lifting bundles of magazines in the

performance of her federal job. Appellant noted that she had worked at her present craft for four
years and that she was “constantly and repetitively having to reach, lift, bend and twist to pick up
the mail….”
Appellant underwent a magnetic resonance imaging (MRI) scan on November 4, 2004
which demonstrated a full thickness insertion infraspinatus tendon tear. Dr. Gracie Etienne, an
attending Board-certified orthopedic surgeon, examined her on November 17, 2004 and
diagnosed left shoulder internal derangement with rotator cuff tear. She did not discuss the cause
of this condition. On November 23, 2004 Dr. Etienne completed a form report and diagnosed
torn rotator cuff. She indicated that appellant’s injury was due to repetitive motion.
In a letter dated January 5, 2005, the Office requested additional factual and medical
information from appellant and allowed 30 days for a response. Appellant responded with
additional factual information detailing her employment duties since 1987. She stated that all
work at the employing establishment was repetitive. Appellant requested additional time to
submit medical evidence on January 31, 2005.
The Office denied this request on
February 9, 2005.
By decision dated February 16, 2005, the Office denied appellant’s claim finding that,
although she had submitted evidence of a diagnosed condition and provided a detailed statement
regarding the employment duties which she felt led to this condition, she did not submit
sufficient medical opinion evidence addressing the causal relationship between her diagnosed
condition and her employment.
Appellant requested reconsideration on March 9, 2005 and submitted additional medical
evidence. Beginning on October 29, 2004 Dr. Etienne stated that appellant was experiencing
increasing left shoulder pain with activity. She diagnosed left shoulder rotator cuff tear with
impingement and internal derangement on November 10, 2004. In a report dated February 2005,
Dr. Etienne noted that she had previously treated appellant for carpal tunnel syndrome. She
noted that appellant reported burning pain in the left shoulder and that the MRI scan confirmed a
left rotator cuff tear. Dr. Etienne stated, “This is also from repetitive motion with strain.”
By decision dated August 16, 2005, the Office reviewed appellant’s claim on the merits
and denied modification, finding that Dr. Etienne did not provide a sufficient factual background
and medical reasoning in support of her opinion that appellant’s left shoulder condition was due
to factors of her federal employment.
Appellant requested reconsideration on July 21, 2006. In support of this request, she
noted that she had changed physicians and submitted a therapy note dated July 5, 2006 signed by
an occupational therapist.1
By decision dated October 18, 2006, the Office reviewed appellant’s claim on the merits
and denied modification of its prior decisions.
1

The reports of therapists have no probative value on medical questions because a therapist is not a physician as
defined by 5 U.S.C. § 8101(2) and, therefore, is not competent to render a medical opinion. James Robinson, Jr., 53
ECAB 417, 419-20 (2002).

2

Appellant requested reconsideration on January 10, 2007 and stated that additional
evidence would be forthcoming.
By decision dated January 22, 2007, the Office declined to reopen appellant’s claim for
review of the merits on the grounds that she failed to submit any evidence or argument in support
of her reconsideration request.
LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced by the work environment
over a period longer than a single workday or shift.2 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence of existence of a the disease or condition for
which compensation is claimed; (2) a factual statement identifying the employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The medical opinion must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.3
ANALYSIS -- ISSUE 1
Appellant has identified the employment factors of lifting bundles of magazines which
she contends caused or contributed to her left shoulder condition. However, the Office found
that she had not submitted the necessary medical opinion evidence to establish a causal
relationship between her left shoulder condition and her implicated employment duties.
In support of her claim, appellant submitted several reports from Dr. Etienne, a Boardcertified orthopedic surgeon, diagnosing left shoulder rotator cuff tear. On November 23, 2004
Dr. Etienne completed a form report and responded to the question of whether her diagnosis was
related to the employment by stating “yes” and attributing appellant’s condition to repetitive
motion. This report did not contain a statement by Dr. Etienne identifying the specific
employment duties which she felt resulted in appellant’s condition. Without further explanation,
the statement that there was a causal relationship between appellant’s repetitive motion and her
shoulder condition is not sufficient to meet appellant’s burden of proof.4
In a report dated February 2005, Dr. Etienne noted that appellant reported burning pain in
her left shoulder and that the MRI scan confirmed the diagnosis of left shoulder rotator cuff tear.
She stated, “This is also from repetitive motion with strain.” This statement fails to provide
rationale in support of the physician’s stated conclusion. While Dr. Etienne is attributing
2

20 C.F.R. § 10.5(q).

3

Solomon Polen, 51 ECAB 341, 343-44 (2000).

4

The Board has held that merely checking “yes” on a form report, without additional explanation, is not sufficient
to establish causal relation. See Calvin E. King, 57 ECAB 394 (2000).

3

appellant’s condition to her employment duties, she again failed to specifically identify the duties
on which to offer any medical reasoning explaining how and why such duties lead to the
diagnosed condition. Without medical rationale explaining the nature of the relationship
between the diagnosed condition of tear of the left rotator cuff and the specific employment
factors of repetitive lifting of magazine weighing up to 25 pounds identified by the claimant,
these reports are not sufficient to meet appellant’s burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,5 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.6 When a claimant fails to meet one of the above standards, the Office
will deny the application for reconsideration without reopening the case for review on the
merits.7
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the Office’s October 18, 2006 merit decision on
January 10, 2007. She did not submit any evidence or legal argument in support of her request.
As appellant failed to comply with the requirements of the Act and the Office’s regulations, the
Office properly denied her request for reconsideration and declined to reopen her claim for
consideration of the merits.
CONCLUSION
The Board finds that appellant has failed to submit the necessary rationalized medical
opinion evidence to establish that she developed a tear in her left rotator cuff due to her
employment duties. The Board further finds that the Office properly declined to reopen
appellant’s claim for consideration of the merits on January 22, 2007.

5

5 U.S.C. §§ 8101-8193, § 8128(a).

6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.608(b).

4

ORDER
IT IS HEREBY ORDERED THAT the January 22, 2007 and October 18, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: October 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

